Exhibit CERTIFICATE OF DESIGNATIONS OF FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A OF HORIZON BANCORP Horizon Bancorp, a corporation organized and existing under the laws of the State of Indiana(the “Corporation”), in accordance with the provisions of Section 23-1-25-2 of the Indiana Business Corporation Law (the “IBCL”) does hereby certify: The board of directors of the Corporation (the “Board of Directors”) in accordance with the Articles of Incorporation and Bylaws of the Corporation and applicable law, adopted the following resolution on December 16, 2008 creating a series of 25,000 shares of Preferred Stock of the Corporation designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A”. RESOLVED, that pursuant to the provisions of the Articles of Incorporation and the Bylaws of the Corporation and applicable law, a series of Preferred Stock, par value $.01 per share, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.
